DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 9, and 10 of U.S. Patent No. 9908004. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application does not claim the amplitude and sharpness factor. Though not claimed, claim 1 of the instant application is encompassed by the limitations of claim 1 of US Patent 9908004.  In light of the above, claim 1 of the instant application is anticipated by claim 1 of US Patent 9908004.
Claims 1-4 and 7-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 9, and 10 of U.S. Patent No. 9908005. Although the claims at issue are not identical, they are not patentably distinct from each other because  
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 11 of U.S. Patent No. 10486028. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application does not claim the amplitude and sharpness factor. Though not claimed, claim 1 of the instant application is encompassed by the limitations of claim 1 of US Patent 10486028.  In light of the above, claim 1 of the instant application is anticipated by claim 1 of US Patent 10486028.
Claims 1, 3, and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 16 of U.S. Patent No. 10814176. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application does not claim the amplitude and sharpness factor. Though not claimed, claim 1 of the instant application is encompassed by the limitations of claim 1 of US Patent 10814176.  In light of the above, claim 1 of the instant application is anticipated by claim 1 of US Patent 10814176.
Claims 1, 3, and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11207571. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application does not claim the amplitude and sharpness factor. Though not claimed, claim 1 of the instant application is encompassed by the limitations of claim 1 of US Patent 11207571.  In light of the above, claim 1 of the instant application is anticipated by claim 1 of US Patent 11207571.
Claims 1, 3, and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11117021. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application does not claim the amplitude and sharpness factor. Though not claimed, claim 1 of the instant application is encompassed by the limitations of claim 1 of US Patent 11117021.  In light of the above, claim 1 of the instant application is anticipated by claim 1 of US Patent 11117021.
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/           Primary Examiner, Art Unit 3711